HEANEY, Circuit Judge,
dissenting.
I respectfully dissent. In my view, the county does not have the right to require Lee Roy Collins to move to the county poor farm as a condition of receiving further general assistance.
The central inquiry must be whether the county’s decision to offer general assistance of over $1,000 to Mr. Collins only in the form of placement at the county care facility is rationally related to any legitimate governmental purpose, as required by the equal protection clause of the Constitution. In my opinion, the burden rests on Mr. Collins to establish that the decision is in fact irrational. He has met that burden.
*965The Supreme Court has stated that a plaintiff carries the burden of showing irrationality by convincing “the court that the legislative facts on which the classification is apparently based could not reasonably be conceived to be true by the governmental decisionmaker.” Vance v. Bradley, 440 U.S. 93, 111, 99 S.Ct. 939, 949, 59 L.Ed.2d 171 (1979) (citations omitted). See also Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 464, 101 S.Ct. 715, 724, 66 L.Ed.2d 659 (1981). I believe that the stipulated facts in the instant case belie any rational connection between the county ordinance at issue, as applied to Mr. Collins, and its purported justification — providing general welfare assistance to county residents at the lowest possible overall cost.
The parties stipulated that it would cost approximately $500 per month to keep Mr. Collins in the county care facility. Mr. Collins only requested $225 to sustain him at his own home in February of 1981 and has not requested more than $540 in general assistance from the county for any two-month period.1 Thus, we have a situation in which the county seeks to impose an unwanted lifestyle on Mr. Collins even though this imposition will cost the taxpayers more. In its brief and at oral argument, the county suggested that the actual, or marginal, costs of keeping Mr. Collins at the county care facility were less than his requests for general assistance. While I agree that such an assertion, if unrebutted by plaintiff’s evidence, might be rationally related to the goal of saving money, the stipulated facts in the present case are to the contrary.
I do not think that any county official could reasonably believe that all county residents requesting over $1,000 in general assistance will need more than the marginal costs necessary to maintain those residents at the county care facility. Since the county gives overall cost as its only justification for the ordinance at issue, and since the ordinance obviously sweeps into its coverage county residents such as Mr. Collins whose inclusion directly conflicts with that justification, I would find that the application of the ordinance to Mr. Collins deprives him of equal protection of the laws.

. This $540 figure approximates Mr. Collins’ request in September and October of 1980, and includes his $350 request to cover the expenses of his wife’s funeral.